Fll!f"." t         ^oK ^         ^a innet L
 $**»»- \kP^ w ??e^Wps^rch03,20178:48AM
 To:       ^ ° a\C^ 0^^rferas@tarranteountyxom
 f!L    ^0 O^vb^ GW<»ochachuJleto©^^ Buchanarv Michael, R.
 SX*^e^*              FW: Cause No. 048-2833^-W-f^                                                                  .
 Atmcnments: \J^                  Proposed Order -Motion to Compel 8t for Sancttens.DOC


Ms. Bakteras:
Iam re-sending yesterday afternoon's message to correct my error ofnot including Mr, Hernandez on the redolent listof
my email


Thank you,

Sl^il!!?11^ LTOToshnologyCertified \ Practiw Asolatam |QflWn^
8117 Preston Road, Suite 5001 Oaflaa, TX 75225} Telephone; 21*692-5864 [Fax. 214*67-3627
frn9ltehn^tetree,com, {wyy,v?M99TCo^t


From; Hahn, Janet L
Sents Thursday, March 02,2017 4:59 PM
To: ,afl)alcferas@tarranD^eHmtyxom,
Cte Buchanan, Michael R.
SM^ect: Cause No. 048*283327-16- DovW Hernandez v. Rockwatef Energy Sotuttons
Ms. BaSdera-.
At the request of Judge Evans, defense counsel Mike Buchanan Is submitting a revised version ofthe proposed Order
regarding Defendants' Motion to Compel and for Sanctions he presented for approval at today's hearing, nease sei
attached        '   .

Thank you,

Janet u Harm. LTC4Technology Certified Itoatifato&am*tQi#ti^D*rttom.Ue&toa&&SlmwmLPJ&
6117 Preston Road, Suite 5001 Dallas, TX 752251Tetoohona: 214-692-58841 Fax: 214-887-3827
leneEfwrmflRoqietteacom i www.oatefree.com